Citation Nr: 0500571	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-15 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1971.  His DD Form 214 indicates that his specialty number 
was 81250 Law Enforcement and service records indicate 
service locations in Thailand and the United States.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In the March 2003 statement of the 
case, the RO indicated that the veteran was notified of the 
decision in June 2002.  The Board accepts this as fact for 
purposes of jurisdiction.


FINDINGS OF FACT

1.  The veteran did not have service in Vietnam.

2.  Diabetes mellitus was not manifest in service or within 
one year of separation and is unrelated to service.  

3.  Tinea versicolor was not manifest in service and is 
unrelated to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred or aggravated in 
wartime service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

2.  Tinea versicolor was not incurred or aggravated wartime 
in service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim, and to inform the veteran of which 
information and evidence is to be provided by the claimant, 
and which evidence, if any, it would attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159 (2004).  The record shows that VA has met 
its duties.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim and 
who had what duties in  the December 2001 VCAA letter to him.  
The letter advised him that VA must make reasonable efforts 
to help him get evidence necessary to support his claim.  He 
was told that VA would try to help get such things as medical 
records, employment records, or records from other Federal 
agencies.  He was told that he must give VA enough 
information about those records so that VA could request them 
from the person or agency who has them.  He was told that it 
was still his responsibility to make sure these records are 
received by VA.  He was told that VA would assist him by 
providing a medical examination or getting a medical opinion 
if VA decides it is necessary to make a decision on his 
claim.  He was told that VA still needed from him records 
from private physicians who had treated him since his 
discharge, and that the reports should include the clinical 
findings and diagnosis of the conditions.  The letter told 
him what the evidence must show to establish entitlement.  He 
was told that he had to submit additional evidence to show 
that his claimed disabilities were incurred or aggravated in 
service and had been treated since discharge from service.  
He was told to provide the dates and places of any treatment 
at a military or VA facility since discharge.  The types of 
evidence he should submit were described to him.  He was told 
to send the information within 30 days and that if he did 
not, VA would decide his claim based only on the evidence VA 
had received.  

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service medical records, service personnel records, 
VA medical records, and a VA examination report have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

In this case, there was adjudication after notification was 
given.  Therefore, there was proper subsequent VA process.  

Factual background

The veteran's service personnel records show service in 
Thailand at Udorn Air Force Base.  

His AF Form 7 indicates that from February 1969, his duty 
title was 81130 Security Policeman at the 432 SPS Udorn Afld 
Thailand.  It indicates that he was awarded the Vietnam 
Service Medal with 1 Bronze Service Star, and a Republic of 
Vietnam Campaign Medal.  

An Air Force Form 909 indicates that for the period from June 
1969 to January 1970, the veteran's organization, location, 
and command was 432 Security Police Squadron, Udorn Air Force 
Base, Thailand.  It states that his current duty was Desk 
Sergeant and that he maintained control and dispatched 
patrols to the scene of accidents and incidents on and off 
base.  He insured that all correspondence pertaining to the 
flight was completed in a timely and efficient manner, and he 
operated a two way radio master station.  He assisted the 
communicator plotter in alternate CSC during actual and 
emergency conditions.  In the comments and special 
indorsements section of the form, it is reported he had 
performed duties of Desk Sergeant and Patrolman.  His 
pleasant personality and knowledge of law enforcement 
activities had enhanced his performance while dealing with 
violators as well as the public requesting assistance.  In 
the performance of his duties as a Patrolman, he was 
instrumental in apprehending two individuals.  This resulted 
in breaking up one of several motorcycle theft rings on Udorn 
Air Force Base, Thailand.  He was an Airman who had received 
numerous favorable comments from military and civilian 
personnel with whom he had come into contact.  He was a loyal 
and dedicated security policeman.  

An AF Form 910 indicates that from January 1970, the 
veteran's location was Malmstrom Air Force Base, Montana.  

An AF Form 1712 prepared for separation has no entries in 
sections intended for combat record data entry, and foreign 
service temporary duty.  It reports that he was awarded the 
Republic of Vietnam Campaign Medal.  It reports a foreign 
service tour in Thailand from February 1969 to February 1970.  
It contains no entries in a section intended for entries for 
hazard-special-duty-and OT.  

Service medical records are silent for positive reference for 
diabetes mellitus, and for tinea versicolor.  

There is a service medical record for treatment of a scar in 
November 1968, another service medical record showing the 
veteran was in rout to the 432 Combat Support Group in 
February 1969, and a service medical record showing treatment 
for an eyebrow laceration in January 1970.  The service 
medical records do not report the veteran's presence in 
Vietnam.  

A March 1969 service physical profile serial report shows his 
organization and location as 432 Sec Pol Sq, APO 96237.  He 
was profiled for restrictions in the use of his left hand.  A 
desk job and no work requiring use of his left hand was 
recommended until May 1969.  He was to report to the 432 USAF 
Dispensary APO 96237 in May 1969 for evaluation.

On service separation examination in February 1971, the 
veteran denied having or having had skin diseases and sugar 
in his urine and he denied any other pertinent medical or 
surgical history.  Clinical evaluation revealed his endocrine 
system and skin to be normal, and urinalysis was negative for 
sugar.  

A January 1996 VA medical record reports a prior medical 
history of type II diabetes mellitus diagnosed in 1993, and 
of tinea versicolor.  After evaluation, the assessment was 
diabetes mellitus in poor control.

In August 2001, the veteran stated that he served in Vietnam 
from January 1969 to February 1970.  He reported that he was 
exposed to Agent Orange in Vietnam, Laos, and Thailand.  He 
indicated that he had diabetes mellitus and skin disorder, 
both secondary to Agent Orange.

On VA examination in April 2002, the veteran stated that he 
had acquired a skin rash in Vietnam and treats it 
intermittently with an antifungal solution.  Examination 
revealed a very faint pale minimally patchy scaly eruption 
over his entire back, and tinea versicolor was assessed.  The 
veteran stated that he had been diagnosed with diabetes 
mellitus in 1994.  

In May 2002, the veteran stated that while stationed in 
Udorn, Thailand, he flew many missions into Vietnam and while 
not stationed there, he was awarded the Vietnam Combat Medal 
and the Republic of Vietnam Combat Medal because of the many 
missions flown and the landing in Vietnam.  

On VA post-traumatic stress disorder clinic evaluation in 
August 2002, the veteran reported that he worked for the CIA 
in Air America from 1969 to 1970.  During this period of 
time, he flew in and out of Saigon and Utpao, and had brief 
trips into Laos.  He stated that because of his activities 
with the CIA, there were no records of his activities in 
Vietnam, but that his DD Form 214 indicated medals for 
service in Vietnam.  

On VA evaluation in April 2003, the veteran reported that his 
trauma included a helicopter crash in Vietnam.  

On VA evaluation in May 2003, the veteran reported that he 
had had combat and had been in Vietnam as a policeman.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in wartime service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Service connection may be granted for diabetes mellitus if 
manifest to a compensable degree within 1 year of separation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

38 C.F.R. § 3.307(a)(6). Diseases associated with exposure to 
certain herbicide agents. 
(i) For the purposes of this section, the term "herbicide 
agent" means a chemical in an herbicide used in support of 
the United States and allied military operations in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T 
and its contaminant TCDD; cacodylic acid; and picloram. 
 
 (ii) The diseases listed at § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 

(iii) A veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.

38 C.F.R. § 3.309 (e). Disease associated with exposure to 
certain herbicide agents. If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of § 3.307(a)(6) are met even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of § 3.307(d) are 
also satisfied.  
 
    Chloracne or other acneform disease consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

The Board notes the veteran has alleged combat.  However, the 
veteran's allegations of combat are not credible.  His 
service records indicate service in Thailand as a Desk 
Sergeant and Patrolman.  The Board accepts his service 
records as more probative than the statements made by the 
veteran since August 2001.  The service records were compiled 
contemporaneous to service and they contain detailed 
information, none of which indicates combat.  The 
preponderance of the evidence indicates that he did not 
engage in combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.



Analysis

Diabetes

The evidence shows that diabetes mellitus was not incurred in 
service or manifest within one year of separation.  The 
veteran denied pertinent symptoms in service, and clinical 
evaluation of his endocrine system and urinalysis were normal 
at separation.  No medical evidence shows it within one year 
of service separation.  In fact, the veteran has not claimed 
that diabetes mellitus was diagnosed in service or within one 
year of separation.  Rather, he reported for treatment 
purposes that diabetes mellitus was first diagnosed in 1993.  

The veteran does claim that he has diabetes mellitus as a 
result of Agent Orange exposure while in Vietnam.  See his 
August 2001 statement.

The Board finds that the veteran did not serve in Vietnam.  

While the veteran is competent to report that he was in a 
particular location, there is a conflict between what he 
alleges and his service personnel records.  The Board finds 
that the service records reflecting service in Thailand and 
the United States are more probative of the veteran's 
locations of service.

The only service locations shown in the veteran's service 
records are in the United States, in route to Thailand, and 
in Thailand.  The veteran claimed in May 2002 that he was 
awarded the Vietnam Combat Medal and the Republic of Vietnam 
Combat Medal because of the many missions flown and the 
landing in Vietnam.  His statements are not credible evidence 
of service in Vietnam.  

The veteran's May 2002 claim statement of combat or landing 
in Vietnam is not credible.  Probative service records 
prepared contemporaneous to service show service in the 
United States and in Thailand.  The absence of an indication 
in his service records that he was in any country other than 
Thailand and the United States during service is more 
probative than his current statements of service in Vietnam.  
His May 2002 statement of flying many missions into Vietnam 
is unsupported.

The Board notes that in August 2002, the veteran stated that 
he worked for the CIA in Air America from 1969 to 1970 and 
that during that time, he flew in and out of Saigon and 
Utpao.  However, the Board finds that this statement lacks 
credibility in light of his Air Force Form 909 which 
indicates that he had been located in Thailand and had 
performed the duties of Desk Sergeant and Patrolman from June 
1969 to February 1970.  The Board accords more probative 
value to service records because they were made 
contemporaneous to service and lack an indication of service 
in Vietnam.

In summary, concerning service in Vietnam, the Board is 
presented with a conflict in the record.  The veteran has 
indicated that he was in Vietnam.  He is not credible.  His 
service records show service in the United States, en route 
to the 432 Combat Support Group, and in Thailand, and they do 
not support his stories.  The veteran has made statements 
that are not supported and are not credible.  The Board finds 
that his statements about service in Vietnam are not 
credible.  

The veteran's statements have been considered, but the 
preponderance of the evidence establishes that his diabetes 
mellitus was not manifest in service or within one year of 
separation and that he was not in Vietnam.  Furthermore, 
there is no competent evidence otherwise linking diabetes 
mellitus to any incident of service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Tinea versicolor

The evidence shows that tinea versicolor was not incurred in 
service.  The veteran's denial of pertinent symptoms in 
service, and his normal clinical evaluation of his skin  on 
service separation evaluation in February 1971 are probative 
evidence showing no tinea versicolor in service.  

The Board finds that the veteran's in-service denial of skin 
diseases and normal February 1971 service separation clinical 
evaluation are more probative than his April 2002 statement 
that he acquired a skin rash in Vietnam that he treats 
intermittently with an antifungal solution.  There is no 
credible evidence of continuity of symptomatology.  Although 
symptoms, not treatment, are the essence of continuity of 
symptoms, in a merits context, the lack of evidence of 
treatment bears on the credibility of evidence of continuity.  
Savage v. Gober, 10 Vet. App. 488 (1997).  In this case, 
there is no evidence of treatment in proximity to separation 
and tinea versicolor is not documented prior to January 1996. 

The veteran's opinion that his skin disorder is secondary to 
Agent Orange exposure is not competent, as he is a layperson.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).  The Board notes 
that tinea versicolor is not listed as a disease subject to 
service connection pursuant to 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307, 3.309 and that chloracne is not reported.  
Furthermore, there is no evidence of Agent Orange exposure 
and the Board has rejected his assertion of service in 
Vietnam.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for tinea versicolor is 
denied.





	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


